Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office Action is in response to the application filed on January 13th, 2014 and in response to Applicant’s Arguments/Remarks filed on December 4th, 2020.  Claims 2 and 5-10 are pending.
Priority
3.	Application 14/154168 filed on January 13th, 2014 is a continuation of 13/492,726 filed on June 8th, 2012 which is a continuation of 13/235,180 filed on September 16th, 2011 which is a continuation of 12/835766 filed on July 15th, 2010 which is a continuation of 11/415948 filed on May 2nd, 2006 which is a continuation of 10/355,471 filed on January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set December 4th, 2020 has been entered. 
Response to Arguments
6.	Applicant argues that Examiner has oversimplified the claim’s characterization in finding it to be directed to a judicial exception. Further Applicant argues that “the claims are directed to a specific technology associated with electronic trading systems, and not to the general judicial exception as alleged in the Office Action.” Examiner respectfully disagrees and maintains that the claimed invention is drawn to the abstract idea of receiving user defined filters, receiving an order request, generating an electronic message to transmit the order, determining when filters correspond to orders, modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange, which as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. Examiner notes that receiving user defined filters, receiving an order request, generating an electronic message to transmit the order, determining when filters correspond to orders, modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange are steps to mitigate risk in the trading environment as well as sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (MPEP 2106.04(a)(2)). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it 
7.	Applicant argues that “the pending claims [are] directed to an electronic trading system and more particularly to functionality that controls when and in what format an order is submitted to an exchange.” Examiner notes that per Applicant’s specification, the claimed invention “preferably operates as a trader’s conscience or an automatic trading tool that prevents a trader from losing money by restricting certain orders from being sent to the exchange and/or by modifying the orders before they are sent to the exchange. By reducing potential losses that might have been caused by such unchanged orders a trader or trading house can benefit with increased profits” (page 7, lines 5-12). Examiner notes that this clearly details risk mitigation, minimizing losses and hopefully increasing profits by managing order submission. Accordingly, this claim recites an abstract idea under the Step 2A- Prong 1 of the analysis.
8.	Applicant argues that “the claimed functionality of formatting and sending a message to an electronic exchange is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2).” Examiner respectfully disagrees. The pending claims recite receiving user defined filters, receiving an order request, generating an electronic message to transmit the order, identifying when filters correspond to orders, modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange which is a fundamental economic principle or practice similar to hedging/mitigating risk and a commercial or legal interaction, specifically sales activities or behaviors. This concept falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas see (MPEP 2106.04(a)(2)). 
9.	Applicant argues that the claims are analogous to those in Ex Parte Smith (Appeal No. 2018-000064). Examiner notes that the features of the pending application were examined using the same determination as that of Ex Parte Smith. Examiner further notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks. Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in the management of trade orders, by determining when to modify orders prior to the exchange, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem (i.e. “means for a user to process market information provided by an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 2, and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2, and 5-10 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to recite receiving user defined filters, receiving an order request, generating an electronic message to transmit the order, determining when filters correspond to orders, modifying orders utilizing the filters as needed and sending the orders both original and modified as needed to an electronic exchange. 
These above limitations as drafted as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice similar to hedging/mitigating risk and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of 
This judicial exception is not integrated into a practical application. In particular, claim 2 (and dependent claims) recite the additional elements of a computing device and an electronic exchange. The computing device and electronic exchange are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an 
Dependent claims and 5-10 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as they do not teach all of the limitations of the pending application. 
US Patent Number 4,674,044 to Kalmus et al.
US Patent Number 7,389,263 to Gladstone
US Patent Application US2002/0107786 to Lehmann-Haupt et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






June 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693